

114 S1271 IS: Fuel Loss Abatement and Royalty Enhancement Act
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1271IN THE SENATE OF THE UNITED STATESMay 11, 2015Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary
			 of the Interior to issue regulations to prevent or minimize the venting
			 and flaring of gas in oil and gas production operations in the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fuel Loss Abatement and Royalty Enhancement Act or the FLARE Act.
		2.Regulations to prevent
			 or minimize venting and flaring of gas
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall issue regulations under this Act—
 (1)to prevent or minimize the venting and flaring of gas in oil and gas production operations on Federal land onshore and offshore in the United States; and
 (2)to promote the capture and beneficial use or reinjection of gas in the operations referred to in paragraph (1).
 (b)RoyaltiesA regulation issued under this section shall include provisions that treat gas that is flared or vented in operations under a lease under this Act as production for which royalty is required to be paid to the United States.
			(c)Limitation on
 application to existing leasesRegulations issued under subsection (a) shall not apply with respect to production under a lease in effect on the date of enactment of this Act to the extent such application would constitute a breach of the terms of the lease by the United States.
			3.Assessment of
			 venting and flaring of gas in production operations in United
 StatesNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)assess the venting and flaring of gas in oil and gas production operations on Federal land onshore and offshore in the United States; and
 (2)submit to Congress a report on the venting and flaring of gas in oil and gas production operations on Federal land onshore and offshore in the United States, including an estimate of the volume of gas that is vented or flared in such operations each year.
 4.RegulationsThe Secretary of the Interior shall issue regulations that define the terms vent, venting, flare, and flaring for purposes of this Act.